DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-12 and 16, in the reply filed on 7 December 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 December 2021. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “11a-11e” of Fig. 2A have been used to designate both antigen spots and lines in p. 24-25, “21” has been used to designate spots of column 35 (p. 25, para 3) and all of columns 27, 29, 31, 33, and 35 (Fig. 2B) as well as the first column and last five columns in Fig. 4, and “79” has been used to designate the first column and last five columns in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 
Claim Objections
Claim 12 is objected to because of the following informalities:  It appears that “greater and smaller dot spacing” in lines 2 and 3 should read “greater or smaller dot spacing”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation system, which is embodied: to determine positions of the antigen spots on the basis of the first image; to assign positions of the antigen spots to respective antigens on the basis of the predetermined pattern; and/or to recognize antibodies bound to antigen spots, in particular at least semi-quantitatively, on the basis of the second image” in claim 9, “wherein the evaluation system is further embodied: to evaluate the second image in order to determine intensities of the second fluorescence emitted by the individual antigen spots and, in particular, to average intensities of the plurality of antigen spots containing the same antigen” in claim 10, “wherein the evaluation system is further embodied: to determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image in order to carry out a calibration, wherein the calibration spots contain a primary antibody in different amounts or concentrations” in claim 11, and “wherein the evaluation system is further embodied: to recognize at least one row of antigen spots and/or a line, preferably at least one row and/or line with a greater and smaller dot spacing in comparison with the other rows and/or lines, particularly preferably two rows and/or lines with a greater and smaller dot spacing, in the first or second image, wherein a line and/or row is developed as a 
The above claim limitations meet the three-prong test as follows:
The generic placeholder is “evaluation system” in claims 9-12.
The functional language modifying the generic placeholder is “embodied to” in claims 9-12.
The generic placeholder is not modified by sufficient structure, material, or acts for performing the functions: “determine positions of the antigen spots on the basis of the first image”, “assign positions of the antigen spots to respective antigens on the basis of the predetermined pattern”, and “recognize antibodies bound to antigen spots, in particular at least semi-quantitatively, on the basis of the second image” in claim 9; “evaluate the second image in order to determine intensities of the second fluorescence emitted by the individual antigen spots” and “average intensities of the plurality of antigen spots containing the same antigen” in claim 10; “determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image” in claim 11; and “recognize at least one row of antigen spots and/or a line, preferably at least one row and/or line with a greater and smaller dot spacing in comparison with the other rows and/or lines, particularly preferably two rows and/or lines with a greater and smaller dot spacing, in the first or second image” in claim 12 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-5, 7-8, 11, and 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 12, the phrase "particularly preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, features introduced by the above phrases will be interpreted as merely exemplary of the remainder of the claim, and therefore not required.
Claim 5 recites “The antigen chip according to claim , …” but omits the claim number on which claim 5 depends. It is unclear which antigen chip claim 5 is meant to further limit. For examination purposes, the claim will be read as dependent on claim 1. 
Claim limitations “an evaluation system, which is embodied: to determine positions of the antigen spots on the basis of the first image; to assign positions of the antigen spots to respective antigens on the basis of the predetermined pattern; and/or to recognize antibodies bound to antigen spots, in particular at least semi-quantitatively, on the basis of the second image” of claim 9, “wherein the evaluation system is further embodied: to evaluate the second image in order to determine intensities of the second fluorescence emitted by the individual antigen spots and, in particular to average intensities of the plurality of antigen spots containing the same antigen” of claim 10, “wherein the evaluation system is further embodied: to determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image in order to carry out a calibration” of claim 11, and “wherein the evaluation system is further embodied: to recognize at least one row of antigen spots and/or line, preferably at least one row and/or line with a greater and 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-9, 12, and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Pouzet et al. (US 2017/0030902 A1). 
Regarding claim 1, Pouzet et al. teach an antigen chip (solid support, para [0022]; capture ligand of solid support as antigen, para [0067]-[0072]; para [0533]-[0535], [0567]-[0569]) comprising:
a plane substrate surface (surface of solid support, e.g., para [0070], [0114], [0121]; para [0533], [0567]);

Regarding claim 2, Pouzet et al. teach the antigen chip according to claim 1, wherein antigen spots, which contain different antigens (each spot of a compartment of the solid support intended to detect at least one analyte comprises at least one different capture ligand, preferably intended to detect an analyte by spot, para [0306]), contain different amounts or concentrations of the first luminophore, chromogenic substrate or dye (spots can comprise a single resistant control marker that may be used at different concentrations, para [0246]; para [0117]; para [0159]-[0204]; para [0205]-[0211]; see Tables 4 and 6), in particular fluorescence dye (though this limitation is interpreted as not required due to use of exemplary language, it is noted that use of a fluorescent dye is taught by Pouzet et al., see para [0159]-[0204]), in such a way that first radiation cast back by antigen spots of different lines (rows, para [0533], [0567]) has substantially different intensities (see Tables 4 and 6). Although Pouzet et al. do not explicitly teach that the first radiation cast back by antigen spots has substantially different intensities in order to be able to distinguish the lines, this limitation “in order to be able to distinguish the 
Regarding claim 7, Pouzet et al. teach an apparatus for detecting antibodies in a sample (see Fig. 6; antibody detection test, para [0534], [0568]), comprising:
an antigen chip according to claim 1; and
a scanner and/or camera system (optical bench, para [0337]-[0355], [0587]-[0597]; Fig. 6) with:
an illumination source (lighting system, para [0339], [0589]; Fig. 6), which is embodied to produce illumination light (para [0589]; excitation signals of the lighting, para [0348]) and which is arranged to illuminate the antigen chip (para [0344], [0589]; see Fig. 6);
a first camera (camera, para [0342], [0592]; Fig. 6), which is embodied to record a first image by detecting first radiation emanating from the antigen spots caused by the illumination light (para [0348]-[0353]), in particular first fluorescence induced by the excitation light (though this limitation is interpreted as not required due to use of exemplary language, it is noted that the camera can record a fluorescence image, para [0352]), and/or embodied to record a second image by detecting chemiluminescence induced by the sample (an image to reveal a chemiluminescence signal, analysis image, para [0353]) or second fluorescence induced by the 
The limitation “wherein the scanner and/or camera system, in particular the fluorescence microscope, further preferably comprises: a second camera” is interpreted as not required due to use of exemplary language, but it is noted that Pouzet et al. teach an example with a first camera, which is embodied to record a first image by detecting first radiation emanating from the antigen spots caused by the illumination light, in particular first fluorescence induced by the excitation light (Chemidoc™ reader to measure fluorescence, para [0558]) and a second camera, which is embodied to record a second image by detecting chemiluminescence induced by the sample (Qview™ reader to measure the chemiluminescence, para [0558]).
Regarding claim 8, Pouzet et al. teach the apparatus according to claim 7, further comprising:
a first filter (para [0341], [0348]; Fig. 6), which is arranged in a first beam path upstream of the first camera (between the telecentric objective and the camera, para [0348], [0591]; see Fig. 6) and which is embodied to substantially eliminate excitation light (separate the excitation signals of the lighting from those emitted by at least one resistant control marker through the presence of a filter, para [0348]; para [0352]; para [0596]).
The limitation “in particular further comprising: a second filter” is interpreted as not required due to use of exemplary language.
Regarding claim 9, Pouzet et al. teach the apparatus according to claim 7, further comprising:
an evaluation system (imaging or analysis system, para [0354]-[0365], [0558]; imaging or analysis system performs analysis method, para [0355]), which is embodied:

to recognize antibodies bound to antigen spots (detection ligand makes it possible to detect an analyte fixed to a capture ligand of antigen spot, para [0075]-[0076]; second signal emitted from detection marker of detection ligand of analyte is detected, para [0221], [0348]-[0350], [0365]; analyte is antibody fixed to capture ligand of antigen spot, para [0041]-[0042], [0052], [0535], [0569], [0067]-[0068], [0075]-[0076]), in particular at least semi-quantitatively (though this limitation is interpreted as not required, it is noted that Pouzet et al. teach quantification of the second signal, para [0328]-[0331], [0368]), on the basis of the second image (quantification of the second signal on the analysis image, [0368]).
Regarding claim 12, Pouzet et al. teach the apparatus according to claim 9. Pouzet et al. teach the antigen chip according to claim 1, wherein antigen spots are arranged in rows (para [0533], [0567]). Pouzet et al. teach wherein the evaluation system is further embodied: to recognize at least one row of the antigen spots in the first image (imaging or analysis system determines positions of the antigen spots on the basis of the first image and therefore recognizes at least one row of antigen spots, para [0355]-[0364], [0630]), wherein rows are developed as a continuous lines (rows are straight line with spots, see Figs. 2-5), in order to determine an orientation of the antigen chip (positioning of solid support, para [0356]-[0364]) and implement an assignment of the row and antigens to one another (analysis method performed by imaging or analysis system allows for detection of analytes (e.g., antibodies, para [0041]-[0042], [0052]), para [0355], [0367]; since the imaging or analysis system detects the antibodies and recognizes antibodies bound to antigen spots, it is capable of implementing and necessarily implements an assignment of the rows and antigens). The limitation “preferably at least one row and/or line with 
Regarding claim 16, Pouzet et al. teach a kit comprising at least one solid support according to the invention of Pouzet et al. and at least one composition or solution to be used to carry out an analysis method according to the invention of Pouzet et al (para [0326]). 
Pouzet et al. teach the kit comprising at least one solid support “according to the invention” of Pouzet et al. which means any solid support taught by Pouzet et al. is included in the kit, including the antigen chip according to claim 1 as taught by Pouzet et al. and detailed above.
Pouzet et al. also teach that at least one composition or solution to be used to carry out an analysis method is included in the kit. In other words, Pouzet et al. teach that any composition taught in the disclosure can be used in the kit. Pouzet et al. teach a probe (detection ligand, para [0075]-[0077]; detection ligand can be an antibody, para [0077]), which is marked with a second fluorescence dye, luminophore, chromogenic substrate or enzyme (detection ligand is preferably a marked detection ligand, i.e., a detection ligand to which a detection marker is attached, para [0081]; para [0086]-[0101]). Thus, the teaching of Pouzet et al. of the marked detection ligand as described reads on the claimed probe recited in the kit. Pouzet et al. teach use of the marked probe in an analysis method (detecting a signal produced by at least one detection marker of a detection ligand of an analyte, para [0366]-[0387]). Pouzet et al. teach that any composition taught in the disclosure can be used in the kit, including the probe taught by Pouzet et al.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Braesch-Anderson et al. (US 2007/0178449 A1) and Yamamoto (US 2006/0228711 A1).
Regarding claim 3, Pouzet et al. teach the antigen chip according to claim 1, wherein (a) antigen spots are arranged in a line (para [0533], [0567]).
Pouzet et al. fail to teach wherein (a) antigen spots of the same antigen are arranged in a line in each case, in particular with a predetermined spot spacing (d), wherein lines assigned to different antigens have, in particular, a predetermined line spacing (L) and/or arrangement, wherein, further, the line spacing of two lines is greater than the spot spacing within a line, and/or antigen spots of the same antigen are arranged in a line in each case, wherein at least two lines have a distinguishable predetermined spot spacing (d) and/or (b) antigen spots of the same 
Braesch-Anderson et al. teach a spotted array wherein spots of the same binding protein are arranged in a line in each case (the spots may be arranged in any suitable array on the surface provided that the spots are separated from one another. The spots are typically arranged in one or more straight lines to aid identification of spots to which the first, second or further analyte has bound. For example, the spots may be arranged as a grid. In a grid, the first binding protein may be present in one row or column and the second binding protein in a second row or column. One or more further binding protein may be present in additional spots which may form additional rows or columns in the grid, para [0049]-[0050]).
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line in each case (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are immobilized as two or more spots, abstract, para [0010]; spots of the same probe are arranged in lines, see Figs. 2, 7), wherein at least two lines have a distinguishable predetermined spot spacing (d) (predetermined spot spacing of lines of probe 1 and 2 are distinguishable, see Figs. 2, 7). The probes of the probe carrier can be antigens (para [0059]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antigen spots of Pouzet et al. of the same antigen arranged in a line as in Braesch-Anderson et al., wherein at least two lines have a distinguishable .

Claim 4-6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Ginot et al. (US 2008/0254448 A1).
Regarding claim 4, Pouzet et al. teach the antigen chip according to claim 1, wherein a calibration spot is applied to the substrate surface, said calibration spot containing a primary antibody (spot with antibodies and fluorophore, see Table 4).
Pouzet et al. fail to teach wherein at least two calibration spots are applied to the substrate surface, said calibration spots containing a primary antibody, in each case in different amounts or concentrations.
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach wherein, further, at least two, in particular three (though this limitation is interpreted as not required, it is noted that Ginot et al. teach at least three calibration spots, see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of Pouzet et al. because doing so would make it possible to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]) rather than relative measurements (Ginot et al., para [0013]).  One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Pouzet et al. and Ginot et al. are similarly drawn to antigen chips with a calibration spot. Ginot et al. teach use of several reference spots for quantitative detection to improve on chips where measurements are relative, since the signal is a dimensionless number resulting from the ratio between two measurements with units that are generally arbitrary (arbitrary units of fluorescence) as in Pouzet et al.
Regarding claim 5, Pouzet et al. in view of Ginot et al. teach the antigen chip, wherein, further, at least one line of an antigen is applied to the substrate as a positive control (positive control spot, Pouzet et al., para [0009], [0019]; reference range serves as positive control, Ginot et al., para [0023], e.g., para [0142]; the spots of the reference range are disposed on the chip linearly, Ginot et al., para [0053]). The limitation “in particular a line with a greater or smaller 
Regarding claim 6, Pouzet et al. in view of Ginot et al. teach the antigen chip, wherein (b) the antigen chip has a cut-off calibrator (reference range with reference spots, Ginot et al., para [0023], e.g., para [0027]-[0028], para [0053]).
Regarding claim 11, Pouzet et al. teach the apparatus of claim 9, wherein the evaluation system is further embodied: to quantify the signal of the second fluorescence (second signal as fluorescence, para [0328]-[0335], [0365]) in the second image (quantification of the second signal on the analysis image, para [0365]). Pouzet et al. teach an evaluation system embodied to determine fluorescence intensities from an image (imaging analysis system, para [0548]).
Pouzet et al. fail to teach wherein the evaluation system is further embodied: to determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image in order to carry out a calibration, wherein the calibration spots contain a primary antibody in different amounts or concentrations. 
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach wherein, further, at least two, in particular three (though this limitation is interpreted as not required, it is noted that Ginot et al. teach at least three calibration spots, see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate surface (reference spots, para [0023]; 1a-d, Fig. 1-2), said calibration spots containing a primary antibody (the at least one analyte and the target reference molecule of reference spot as antibodies, para [0041]-[0042], [0045]), in each case in different amounts or concentrations 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least three calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of the apparatus of Pouzet et al. because doing so would make it possible to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]) rather than relative measurements (Ginot et al., para [0013]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both Pouzet et al. and Ginot et al. are similarly drawn to antigen chips with a calibration spot. Ginot et al. teach use of several reference spots for quantitative detection to improve on chips where measurements are relative, since the signal is a dimensionless number resulting from the ratio between two measurements with units that are generally arbitrary (arbitrary units of fluorescence) as in Pouzet et al.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaluation system of the apparatus of Pouzet et al. in view of Ginot et al. embodied to quantify the signal of the second fluorescence emanating from calibration spot(s) in the second image by determining the intensities of the fluorescence because Pouzet et al. teach an evaluation system embodied to determine fluorescence intensities from an image (imaging analysis system, para [0548]) and Pouzet et al. in view of Ginot et al. is generic with respect to quantification of the signal of the second fluorescence that can be incorporated into the evaluation system of the apparatus and one would .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pouzet et al. (US 2017/0030902 A1) in view of Feldman et al. (US 2016/0025744 A1).
Regarding claim 10, Pouzet et al. teach the apparatus according to claim 9, wherein the evaluation system is further embodied:
to evaluate the second image (quantification of the second signal on the analysis image, para [0365]) in order to quantify the signal of the second fluorescence (second signal as fluorescence, para [0328]-[0335], [0365]) emitted by the individual antigen spots (para [0354]-[0365]), but fail to specifically teach wherein the evaluation system is further embodied: to determine intensities of the second fluorescence and in particular, to average intensities of the plurality of antigen spots containing the same antigen.
Feldman et al. teach an antigen chip comprising a substrate and an array of antigen spots (chip containing arrayed antigens, para [0017], [0023]; para [0077], [0080]; Fig. 3A) and a system (e.g., point of care system, para [0023]) comprising the antigen chip, a scanner system capable of fluorescence measurement (fluorescent imager, para [0061]; microarray scanner, para [0062]), and an evaluation system embodied to evaluate an image to determine intensities of the fluorescence emitted by the individual antigen spots and, in particular, to average intensities of the plurality of antigen spots containing the same antigen (antigens are arranged in triplicate spots, para [0062], see Fig. 3A; scanner averages the fluorescence intensity signal over the three distinct spots, and reports this as a mean fluorescence intensity, para [0062]). Feldman et al. teach the antigen chip with detection markers of detection ligands of analyte that produce 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the image analysis system (evaluation system) of Pouzet et al. the scanner to determine intensities of the second fluorescence emitted by the individual antigen spots and to average intensities of the plurality of antigen spots containing the same antigen of Feldman et al. because Pouzet et al. is generic with respect to quantification of the signal of the second fluorescence that can be incorporated into the evaluation system of the apparatus and one would be motivated to use the appropriate quantification of the signal of the second fluorescence for detection of the antibodies. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Pouzet et al. and Feldman et al. are similarly drawn to antigen chips with detection markers of detection ligands of analyte that produce fluorescence and fluorescence detection systems comprising antigen chips. Pouzet et al. is generic with respect to the quantification of the signal of the second fluorescence from the detection markers by an evaluation system and Feldman et al. teach a scanner embodied to quantify the signal of fluorescence from the detection markers.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 27 respectively of copending Application No. 
Claim 1 of ‘216 teaches an antigen chip comprising:
a plane substrate surface (a level substrate surface);
antigen spots, which are applied in a predetermined pattern on the substrate surface (wherein antigen spots form respective antigen spot sets, wherein the antigen spot sets form corresponding, regular antigen spot patterns) and which contain a first dye (antigen spots … comprise an identical, common dye).
Claim 27 of ‘216 teaches a kit for detecting antibodies in a sample, comprising:
an antigen chip according to instant claim 1; and
a probe, in particular a secondary antibody, which is marked with a second fluorescence dye, luminophore, chromogenic substrate or enzyme (conjugate, wherein the conjugate comprises a secondary antibody labeled with a second dye of claim 26 of ’216, wherein the second dye is selected from a group consisting of a fluorescent dye, a chromogenic substrate, and an enzyme or a substrate for a chemiluminescence reaction).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/250,216 (hereinafter ‘216) in view of Braesch-Anderson et al. (US 2007/0178449 A1) and Yamamoto (US 2006/0228711 A1).

Braesch-Anderson et al. teach a spotted array wherein spots of the same binding protein are arranged in a line in each case (the spots may be arranged in any suitable array on the surface provided that the spots are separated from one another. The spots are typically arranged in one or more straight lines to aid identification of spots to which the first, second or further analyte has bound. For example, the spots may be arranged as a grid. In a grid, the first binding protein may be present in one row or column and the second binding protein in a second row or column. One or more further binding protein may be present in additional spots which may form additional rows or columns in the grid, para [0049]-[0050]).
Yamamoto teaches a probe carrier with a plurality of spots (abstract; para [0010]; Figs. 2, 7) wherein spots of the same probe are arranged in a line in each case (probes capable of specifically binding to a target substance are immobilized as a plurality of spots in known locations on the carrier, characterized in that the probe carrier has two or more separated areas, wherein in each area probes of the same kind are immobilized as one or more spots and probes of different kinds are not immobilized and in at least one area probes of the same kind are 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the antigen spot sets of claim 1 of ‘216 to be lines as in Braesch-Anderson et al., wherein at least two lines have a distinguishable predetermined spot spacing (d) as in Yamamoto because claim 1 of ‘216 is generic with respect to the arrangement of the antigen spots within the antigen spot sets that can be incorporated into the antigen chip and one would be motivated to use the appropriate arrangement of antigen spots for identification of spots and quantification of targets (Braesch-Anderson et al., para [0049]; Yamamoto, para [0009]). One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because ‘216 is drawn to a spotted analysis chip and is generic with respect to the arrangement of antigen spots and Braesch-Anderson et al. and Yamamoto are similarly drawn to spotted arrays involving spots of specific binding moieties such as antigens and teach arrangements of these spots.
This is a provisional nonstatutory double patenting rejection.

Claims 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/250,216 (hereinafter ‘216) in view of Ginot et al. (US 2008/0254448 A1).
Regarding claim 4, claim 1 of ‘216 teaches the antigen chip according to instant claim 1, but fails to teach wherein, further, at least two, in particular at least three calibration spots are 
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach wherein, further, at least two, in particular three (though this limitation is interpreted as not required, it is noted that Ginot et al. teach at least three calibration spots, see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate surface (reference spots, para [0023]; 1a-d, Fig. 1-2), said calibration spots containing a primary antibody (the at least one analyte and the target reference molecule of reference spot as antibodies, para [0041]-[0042], [0045]), in each case in different amounts or concentrations (amount of target reference molecule of each reference spot is different as proportion is different for each spot, para [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least two calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of claim 1 of ‘216 because doing so would make it possible to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]) rather than relative measurements (Ginot et al., para [0013]).  One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because both ‘216 and Ginot et al. are similarly drawn to antigen chips and Ginot et al. teach use of several reference spots for quantitative detection to improve on chips where measurements are relative as in ‘216.

Regarding claim 6, claim 1 of ‘216 in view of Ginot et al. teaches the antigen chip, wherein (b) the antigen chip has a cut-off calibrator (reference range with reference spots, Ginot et al., para [0023], e.g., para [0027]-[0028], para [0053]).
This is a provisional nonstatutory double patenting rejection.

Claims 7-9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/250,216 (hereinafter ‘216) in view of Pouzet et al. (US 2017/0030902 A1).
Regarding claim 7, claim 20 of ‘216 teaches an apparatus for detecting antibodies in a sample (a device for automated image processing for detection of antibodies in a liquid biological sample of claim 19 of ‘216), comprising:
a scanner and/or camera system with: 
an illumination source, which is embodied to produce illumination light, in particular excitation light, and which is arranged to illuminate, in particular irradiate, the antigen chip (at least one illumination unit for emitting excitation light for exciting an emission of first fluorescence radiation of a first wavelength range due to the first dye);
a first camera, which is embodied to record a first image by detecting first radiation emanating from the antigen spots caused by the illumination light (at least one image acquisition unit configured to acquire at least one first image information item, wherein the at least one first 
Claim 20 of ‘216 fails to teach the apparatus also comprising an antigen chip according to claim 1 and that the first camera is embodied to record a second image by detecting chemiluminescence induced by the sample or second fluorescence induced by the illumination light.
Pouzet et al. teach an apparatus for detecting antibodies in a sample (see Fig. 6; antibody detection test, para [0534], [0568]), comprising:
an antigen chip according to claim 1 (see above); and
a scanner and/or camera system (optical bench, para [0337]-[0355], [0587]-[0597]; Fig. 6) with:
an illumination source (lighting system, para [0339], [0589]; Fig. 6), which is embodied to produce illumination light (para [0589]; excitation signals of the lighting, para [0348]) and which is arranged to illuminate the antigen chip (para [0344], [0589]; see Fig. 6);
a first camera (camera, para [0342], [0592]; Fig. 6), which is embodied to record a first image by detecting first radiation emanating from the antigen spots caused by the illumination light (para [0348]-[0353]), in particular first fluorescence induced by the excitation light (though this limitation is interpreted as not required due to use of exemplary language, it is noted that the camera can record a fluorescence image, para [0352]), and/or embodied to record a second image by detecting chemiluminescence induced by the sample (an image to reveal a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the apparatus for detecting antibodies in a sample of claim 20 of ‘216 an antigen chip according to instant claim 1 as in Pouzet et al. in order to perform the desired detection of antibodies. It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first camera of the apparatus of claim 20 of ‘216 record a second image by detecting chemiluminescence or second fluorescence as in Pouzet et al. because claim 20 ‘216 is generic with respect to the type of color signal detected from the second dye by the first camera and one would be motivated to detect the appropriate signal for desired detection of the antibodies. One having ordinary skill in the art would have reasonable expectation of success in combining the references because both are similarly drawn to apparatuses for detecting antibodies in a sample comprising an image acquisition unit that is capable of recording multiple images and an illumination source and using antigen chips. 
Regarding claim 8, claim 20 of ’216 in view of Pouzet et al. teaches the apparatus according to instant claim 7, further comprising:
a first filter (Pouzet et al., para [0341], [0348]; Fig. 6), which is arranged in a first beam path upstream of the first camera (between the telecentric objective and the camera, Pouzet et al., para [0348], [0591]; see Fig. 6) and which is embodied to substantially eliminate excitation light (separate the excitation signals of the lighting from those emitted by at least one resistant control marker through the presence of a filter, Pouzet et al., para [0348]; para [0352]; para [0596]).

to determine positions of the antigen spots on the basis of the first image (detect the respective antigen spot patterns and respective associated further positions, on the basis of the at least one first image information item, claim 19 of ‘216);
to assign positions of the antigen spots to respective antigens on the basis of the predetermined pattern (generate an assignment information item, wherein the assignment information item indicates an assignment of the respective antigen spot patterns to respective antigen types, on the basis of the associated reference position and the respective associated further positions, claim 19 of ‘216); and/or
to recognize antibodies bound to antigen spots, in particular at least semi-quantitatively, on the basis of the second image (determine respective measures of binding, wherein the respective measures of binding indicate respective bindings of antibodies of the biological sample to respective antigen types, on the basis of the second image information item, claim 19 of ‘216).
Regarding claim 12, claim 20 of ‘216 in view of Pouzet et al. teaches the apparatus according tom instant claim 9. Claim 20 of ‘216 teaches wherein the evaluation system is embodied: to recognize antigen spot patterns in the first image, but fails to teach wherein the evaluation system is further embodied: to recognize at least one row of antigen spots and/or a line, preferably at least one row and/or line with a greater or smaller dot spacing in comparison with the other rows and/or lines, particularly preferably two rows and/or lines with a greater or smaller dot spacing, in the first or second image, wherein a line and/or row is developed as a 
Pouzet et al. teach the antigen chip according to claim 1, wherein antigen spots are arranged in rows (para [0533], [0567]). Pouzet et al. teach wherein the evaluation system is further embodied: to recognize at least one row of the antigen spots in the first image (imaging or analysis system determines positions of the antigen spots on the basis of the first image and therefore recognizes at least one row of antigen spots, para [0355]-[0364], [0630]), wherein rows are developed as a continuous lines (rows are straight line with spots, see Figs. 2-5), in order to determine an orientation of the antigen chip (positioning of solid support, para [0356]-[0364]) and implement an assignment of the row and antigens to one another (analysis method performed by imaging or analysis system allows for detection of analytes (e.g., antibodies, para [0041]-[0042], [0052]), para [0355], [0367]; since the imaging or analysis system detects the antibodies and recognizes antibodies bound to antigen spots, it is capable of implementing and necessarily implements an assignment of the rows and antigens).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaluation system of claim 20 of ‘216 to be further embodied to recognize at least one row of the antigen spots in the first image, wherein rows are developed as a continuous lines in order to determine an orientation of the antigen chip and implement an assignment of the row and antigens to one another as in Pouzet et al. because claim 20 of ‘216 is generic with respect to which antigen spot patterns can be recognized by the evaluation system and one would be motivated to configure the evaluation system to recognize the appropriate antigen spot pattern based on the antigen chip for assignment of antigen spots to antigens. One having ordinary skill in the art would have reasonable expectation of success in . 
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/250,216 (hereinafter ‘216) in view of Pouzet et al. (US 2017/0030902 A1) and Feldman et al. (US 2016/0025744 A1).
Regarding claim 10, claim 20 of ‘216 in view of Pouzet et al. teaches the apparatus according to instant claim 9. Claim 20 of ‘216 teaches wherein the evaluation system is further embodied: to evaluate the second image to determine respective measures of binding (determine respective measures of binding on the basis of the second image information item, claim 19 of ‘216), but fails to teach wherein the evaluation system is further embodied: to evaluate the second image in order to determine intensities of the second fluorescence emitted by the individual antigen spots and in particular, to average intensities of the plurality of antigen spots containing the same antigen.
Pouzet et al. teach wherein the evaluation system is further embodied: to evaluate the second image (quantification of the second signal on the analysis image, para [0365]) in order to quantify the signal of the second fluorescence (second signal as fluorescence, para [0328]-[0335], [0365]) emitted by the individual antigen spots (para [0354]-[0365]), but fail to specifically teach wherein the evaluation system is further embodied: to determine intensities of the second fluorescence and in particular, to average intensities of the plurality of antigen spots containing the same antigen.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaluation system of the apparatus of claim 20 of ‘216 in view of Pouzet et al. further embodied to quantify the signal of the second fluorescence as in the evaluation system of Pouzet et al. because claim 20 of ‘216 is generic with respect to how the evaluation system is embodied to recognize antibodies bound to antigen spots, in particular at least semi-quantitatively, and one would be motivated to incorporate an appropriately embodied evaluation system for desired detection of the antibodies. It would have been further obvious to one having ordinary skill in the art before the effective filing date to have the evaluation system of the apparatus of claim 20 of ‘216 in view of Pouzet et al. further embodied to determine intensities of the second fluorescence emitted by the individual antigen spots and to average intensities of the plurality of antigen spots containing the same antigen of 

Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/250,216 (hereinafter ‘216) in view of Pouzet et al. (US 2017/0030902 A1) and Ginot et al. (US 2008/0254448 A1).
Regarding claim 11, claim 20 of ‘216 in view of Pouzet et al. teaches the apparatus of instant claim 9. Claim 20 of ‘216 fails to teach wherein the evaluation system is further embodied to determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image in order to carry out a calibration, wherein the calibration spots contain a primary antibody in different amounts or concentrations.

Pouzet et al. fail to teach wherein the evaluation system is further embodied: to determine intensities of second fluorescence emanating from at least one, preferably at least two, in particular at least three calibration spot(s) in the second image in order to carry out a calibration, wherein the calibration spots contain a primary antibody in different amounts or concentrations. 
Ginot et al. teach an analysis chip (abstract, para [0021]-[0023]), such as an antigen chip (para [0004]) comprising: a plane substrate surface (chip (C), see Figs. 1-2); and antigen spots (para [0035]-[0037]). Ginot et al. teach wherein, further, at least two, in particular three (though this limitation is interpreted as not required, it is noted that Ginot et al. teach at least three calibration spots, see para [0054]; 1a-d, Figs. 1-2), calibration spots are applied to the substrate surface (reference spots, para [0023]; 1a-d, Fig. 1-2), said calibration spots containing a primary antibody (the at least one analyte and the target reference molecule of reference spot as antibodies, para [0041]-[0042], [0045]), in each case in different amounts or concentrations (amount of target reference molecule of each reference spot is different as proportion is different for each spot, para [0023]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least three calibration spots containing a primary antibody in different amounts or concentrations as in Ginot et al. in the antigen chip of the apparatus of claim 20 of ‘216 in view of Pouzet et al. because doing so would make it 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the evaluation system of the apparatus of claim 20 of ‘216 in view of Pouzet et al. and Ginot et al. further embodied to quantify the signal of the second fluorescence as in the evaluation system of Pouzet et al. emanating from calibration spot(s) in the second image in order to convert detection and/or analysis signals from the chip to an absolute, reproducible, and stable unit that is comparable to other measurement results (Ginot et al., para [0007]). It would have further been obvious to quantify the signal of the second fluorescence emanating from calibration spot(s) in the second image by determining the intensities of the fluorescence because Pouzet et al. teach an evaluation system embodied to determine fluorescence intensities from an image (imaging analysis system, para [0548]) and claim 20 of ‘216 in view of Pouzet et al. and Ginot et al. is generic with respect to quantification of the signal of the second fluorescence that can be incorporated into the evaluation system of the apparatus and one would be motivated to use the appropriate quantification of the signal of the second fluorescence for detection of the antibodies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641